Larkin, J. (dissenting).
We respectfully dissent.
In spite of a strict New York rule as to the duty to retreat, a common-law exception has long existed when the defendant was charged with assault rather than homicide. In People v Lopez (238 App Div 619, 621), the trial court charged that the defendant, who had been indicted for assault in the second degree, was obligated "to avoid the attack if within his power *365to do so, and the right of attack for the purpose of self-defense does not exist until he has done everything in his power to avoid its necessity”. In reversing the conviction, the Appellate Division, First Department, stated (p 621) that "[t]his charge was erroneous in that it is applicable only in a homicide case and not to cases where a person is pleading the right to defend himself and has done something less than taking someone’s life”. As recently as 1964, the Appellate Division, Second Department, citing People v Lopez (supra) found that "it was substantial, prejudicial error for the trial court to charge, on the issue of self-defense, that defendant had a duty to retreat 'to the wall’, if possible, before defending himself. The rule imposing that duty of retreat applies to homicide cases, but not to assault cases” (People v Johnson, 21 AD2d 902).
This common-law exception dispensing with the requirement to retreat where the actor has committed an assault rather than a homicide was in existence in 1968, the time section 35.15 of the Penal Law was enacted. Nothing contained in the statute or in the Practice Commentaries relied upon by the majority specifically deals with this exception. "It is a sound inference that, in the absence of express language indicating its intention, it is presumed that the Legislature did not intend to overturn long established rules of law” (McKinney’s Cons. Laws of NY, Book 1, Statutes, § 74).
Finally, the practical effect of sustaining the exception bears examination. As pointed out by the majority, "deadly physical force” is defined very broadly in the Penal Law (Penal Law, § 10.00, subds 10, 11). We feel that the broadness of this definition of deadly physical force is a compelling reason for maintaining the common-law exception to the duty to retreat in assault cases.
Because the question of whether the defendant herein may have been under a duty to retreat goes right to the heart of this case, the failure of the trial court to charge that he was under no such duty constituted reversible error.
The judgment should be reversed and a new trial should be ordered.
Greenblott and Main, JJ., concur with Herlihy, P. J.; Larkin and Reynolds, JJ., dissent and vote to reverse in an opinion by Larkin, J.
*366Judgment affirmed.